Citation Nr: 1536209	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-13 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right knee disorder secondary to service-connected left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2015.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

The most probative evidence of record makes it unlikely that a current right knee condition is secondary to the service-connected left knee disabilities.  


CONCLUSION OF LAW

The criteria to establish service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015). 









REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Here, the Veteran was sent a comprehensive letter in April 2009, which was sent prior to the September 2009 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied. 

B. Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).   

Here, VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records have been obtained and appear to be complete.  Also, his VA treatment records indicated as potentially relevant were associated with the claims file.  His private treatment records have not been obtained.  He submitted a VA Form 21-4142 Authorization for Release of Information in September 2011, but the RO informed him later in September 2011 that he did not provide the doctor's address and asked him to provide this information, but he did not reply.  More recently, he again identified this same private doctor at the May 2015 Board hearing.  The record was left open after the Board hearing to allow him to submit these records, which he indicated he had in his possession.  Board Hr'g Tr.  7.  He did not, however, submit the records or ask VA to obtain them on his behalf.  Therefore, the Board must conclude that the Veteran does not wish the Board to consider those medical records from his private doctor.  See 38 U.S.C. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(i)-(ii); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ( "The duty to assist is not always a one-way street." ).  Otherwise, an expert medical opinion was obtained, and it adequately informs the Board on all the complex medical questions raised in this appeal.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  

C. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issues involved, including that the purpose of the hearing was to identify any indication that overuse of the right knee was a consequence of the left knee.  Board Hr'g Tr.  9.  The undersigned also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 6.  The Board concludes that all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant were met. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process requirements have been satisfied.  


II.  Analysis
  
The Veteran maintains that a current right knee condition is secondary to his service-connected left knee disabilities.  He specifically feels that he always favored the left knee over time, which required him to put more weight on the right knee.  See Board Hr'g Tr.  7.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b). 

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). 



B.  Discussion

In this case, the claim must be denied because the most probative evidence of record makes a secondary nexus to the service-connected left knee disability medically unlikely.  

As a threshold matter, there is no material dispute that the Veteran has a current right knee condition.  A VA examiner in June 2009 confirmed this diagnosis as status post-operative arthroscopy of right knee with partial medial meniscectomy including resection of the extensive torn portion in the mid-third of the meniscus.  Furthermore, there is no material dispute that he is service-connected for two related disabilities in the left knee: (1) post-operative status, medial meniscectomy and repair of medial collateral ligament, left knee with residual scar, and (2) associated left knee arthritis.

In light of these undisputed facts, the only issue remaining in dispute concerns whether there is a secondary nexus between these left and right knee conditions.  

This question was presented to the June 2009 VA examiner, who found that the right knee condition "is less likely as not (less than 50/50 probability) caused by or a result of favoring the service-connected condition of his left knee."  Rather, according to the VA examiner, "it would be my opinion that the surgical findings of the right knee would appear to be related to a fairly recent acute injury."  

The VA examiner explained:  

In reviewing the [V]eteran's medical "C" File, it is noted, as outlined above, that the [V]eteran sustained a tear of the medial collateral ligament with complete detachment of the medial meniscus in association with the baseball injury sustained in 1973.  He has had a surgical repair of the medial collateral ligament, excision of the torn medial meniscus, and postoperative therapy.  More recently, he has had an operative arthroscopy demonstrating evidence of degenerative articular cartilage changes involving the patella and trochlear portion of the femoral condyles.

More recently, approximately 34 years after the acute injury and surgery of the left knee, the [V]eteran was identified as having internal derangement of the right knee with a complex tear of the medial meniscus.  At the time of surgery, there does not appear to be any indication of articular cartilage change or pathology related to the anterior cruciate ligament.	

The VA examiner went on to explain that:

Based on the operative findings of the arthroscopic procedure of the right knee, there does not appear to be evidence of chronic trauma as might be frequently associated with overuse of the extremity.  

Finally, the VA examiner stated that:

In reaching this conclusion and opinion, I have taken a history from the gentleman, performed a physical examination, reviewed his medical "C" File, reviewed his current x-rays, and relied upon my over 50 years of experience in the field of orthopedics.

After careful consideration, the Board must assign this VA examiner's opinion determinative weight.  It is clearly expressed and based on an accurate factual foundation.  Additionally, the VA examiner's explanation is understandable and appears to follow from the facts and information given.  Importantly here, the VA examiner identified those markers which might have indicated aggravation over time, but found them missing in contemporaneous diagnostic studies.  This tends to heighten the probative weight of the VA examiner's opinion as it indicates that the VA examiner carefully assessed the medical records to objectively evaluate the medical likelihood of a secondary nexus.  

The Board is mindful, in this regard, that the VA examiner did not explicitly address the "aggravation" component of the secondary theory.  However, it is implicit in the opinion given, especially when read in overall context, that the VA examiner intended his opinion to include the aggravation component.  This is necessarily true in this case because the Veteran's overuse theory has an implicit aggravation basis as he contends that the right knee condition emerged and worsened over time due to favoring the left knee.  Thus, the causation and aggravation components of the secondary theory in this case overlap and are nearly inseparable.  Notably here, the VA examiner expressly ruled out the medical likelihood that "favoring" the left knee contributed to the right knee condition, which further indicates that he considered an aggravation basis.  

Even were this not the case, the VA examiner identified the most likely etiology of the right knee condition to be a "fairly recent acute injury."  By affirmatively identifying the etiology of the right knee condition, it must be understood that the VA examiner ruled out any aggravation by the left knee disability, even though the examiner did not expressly state such a rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  Because the Veteran has not indicated that his left knee injury has resulted in recent and acute injuries to the right knee, there is no indication that the VA examiner overlooked any material facts in reaching this opinion or misunderstood the basis of the Veteran's secondary contention.  

Overall, the Board can find no compelling reason or basis which might undermine the explanation given by the VA examiner.  Therefore, the examiner's opinion is highly probative evidence making a secondary nexus unlikely in this case.  

Potentially favorable, at his Board hearing, the Veteran informed the Board that his private doctor gave an opinion informing him that his knee condition is 

a bilateral condition due to the fact that your left knee was compromised and it wasn't as strong.  So you basically hobbled or limped and put most of the weight-bearing on your right knee because your left knee was pretty much -- not in constant pain, but sensitive to pain more so than it would have been if it hadn't ever been injured.  

Board Hr'g Tr.  5.  Based on this, the Veteran testified that "I mean, it's -- my doctor and I both feel that the reason that the right side -- right knee was compromised was because of the injury of the left knee."  Board Hr'g Tr.  5.  

There is no reason to doubt the Veteran's credibility in relaying his doctor's opinion.  Moreover, he was able to identify the general rationale the doctor gave for how he reached this opinion.  Nonetheless, the Board has no way of knowing whether the doctor relied on the full and correct facts in reaching this opinion.  Similarly, whereas the VA examiner specified the particular medical reasons underpinning his opinion, the Veteran was not able to provide the same degree of specificity in relaying the rationale underpinning his private doctor's opinion.  Therefore, in contrast to the VA examiner's opinion, the Board has no way to understand or evaluate the soundness of the medical principles underpinning the private doctor's opinion.  Standing alone, this doctor's opinion might be probative.  When comparing the private doctor's opinion against the VA examiner's opinion, however, the Board must find that the VA examiner's opinion is the much stronger of the two.  The private doctor's opinion does not rebut the VA examiner's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran himself has asserted his own belief that the right knee condition is secondary to the left  knee disabilities.  As he made clear at the Board hearing, he is not a medical expert in these matters.  See Board Hr'g Tr.  5.  This question of secondary causation/aggravation is outside the competence of a non-medical expert as it involves consideration of advanced medical principles that are not commonly understood or observable by a lay person.  Accordingly, the Veteran's own opinion cannot be considered competent evidence increasing the likelihood of a nexus in this case.  See Fountain, 27 Vet. App. at 274-75.

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise in showing a secondary nexus, which is the material issue of fact in dispute in this appeal.  Therefore, the appeal must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287. 

ORDER

Service connection for a right knee condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


